MEMORANDUM OPINION
PER CURIAM.
Plaintiff, William Moore, brought suit against defendant, Cedar Fair, L.P., alleging that it had discriminated against him in violation of the Americans with Disabilities Act, 42 U.S.C. § 12182 and comparable Ohio statutes. He also raised state tort claims. Plaintiff now appeals from an order of the district court granting summary judgment to defendant on all claims.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendant.
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion filed on December 17, 1999.